

116 HR 5909 IH: Crisis Stabilization and Community Reentry Act of 2020
U.S. House of Representatives
2020-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5909IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2020Mr. Trone (for himself, Mr. Rutherford, Ms. Dean, Mr. Reschenthaler, Ms. Scanlon, and Mr. Armstrong) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo strengthen mental health collaboration in communities, and for other purposes.1.Short titleThis Act may be cited as the Crisis Stabilization and Community Reentry Act of 2020.2.Mental Health Crisis Stabilization(a)Planning and implementation grantsTitle I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10101 et seq.) is amended by inserting after part NN the following:OOCrisis Stabilization and Community Reentry Program.3101.Grant authorization(a)In generalThe Attorney General may make grants under this part to States, for use by State and local correctional facilities, for the purpose of providing clinical services for people with serious mental illness that establish treatment, suicide prevention, and continuity of recovery in the community upon release from the correctional facility.(b)Use of fundsA grant awarded under this part shall be used to support—(1)programs involving criminal and juvenile justice agencies, mental health agencies, and community-based behavioral health providers that improve clinical stabilization during incarceration and continuity of care leading to recovery in the community by providing services and supports that may include peer support services, enrollment in health care, and introduction to long-acting injectable medications or, as clinically indicated, other medications, by—(A)providing training and education for criminal and juvenile justice agencies, mental health agencies, and community-based behavioral health providers on interventions that support—(i)engagement in recovery supports and services;(ii)access to medication while in an incarcerated setting; and(iii)continuity of care during reentry into the community;(B)ensuring that offenders with serious mental illness are provided appropriate access to evidence-based recovery supports that may include peer support services, medication (including long-acting injectable medications where clinically appropriate), and psycho-social therapies;(C)offering technical assistance to criminal justice agencies on how to modify their administrative and clinical processes to accommodate evidence-based interventions, such as long-acting injectable medications and other recovery supports; and(D)participating in data collection activities specified by the Attorney General, in consultation with the Secretary of Health and Human Services;(2)programs that support cooperative efforts between criminal and juvenile justice agencies, mental health agencies, and community-based behavioral health providers to establish or enhance serious mental illness recovery support by—(A)strengthening or establishing crisis response services delivered by hotlines, mobile crisis teams, crisis stabilization and triage centers, peer support specialists, public safety officers, community-based behavioral health providers, and other stakeholders, including by providing technical support for interventions that promote long-term recovery;(B)engaging criminal and juvenile justice agencies, mental health agencies and community-based behavioral health providers, preliminary qualified offenders, and family and community members in program design, program implementation, and training on crisis response services, including connection to recovery services and supports;(C)examining health care reimbursement issues that may pose a barrier to ensuring the long-term financial sustainability of crisis response services and interventions that promote long-term engagement with recovery services and supports; and(D)participating in data collection activities specified by the Attorney General, in consultation with the Secretary of Health and Human Services; and(3)programs that provide training and additional resources to criminal and juvenile justice agencies, mental health agencies, and community-based behavioral health providers on serious mental illness, suicide prevention strategies, recovery engagement strategies, and the special health and social needs of justice-involved individuals who are living with serious mental illness.(c)ConsultationThe Attorney General shall consult with the Secretary of Health and Human Services to ensure that serious mental illness treatment and recovery support services provided under this grant program incorporate evidence-based approaches that facilitate long-term engagement in recovery services and supports.3102.State applications(a)In generalTo request a grant under this part, the chief executive of a State shall submit an application to the Attorney General—(1)in such form and containing such information as the Attorney General may reasonably require;(2)that includes assurances that Federal funds received under this part shall be used to supplement, not supplant, non-Federal funds that would otherwise be available for activities funded under this part; and(3)that describes the coordination between State criminal and juvenile justice agencies, mental health agencies and community-based behavioral health providers, preliminary qualified offenders, and family and community members in—(A)program design;(B)program implementation; and(C)training on crisis response, medication adherence, and continuity of recovery in the community.(b)Eligibility for preference with community care component(1)In generalIn awarding grants under this part, the Attorney General shall give preference to a State that ensures that individuals who participate in a program, funded by a grant under this part will be provided with continuity of care, in accordance with paragraph (2), in a community care provider program upon release from a correctional facility.(2)RequirementsFor purposes of paragraph (1), the continuity of care shall involve the coordination of the correctional facility treatment program with qualified community behavioral health providers and other recovery supports, parole supervision programs, half-way house programs, and participation in peer recovery group programs, which may aid in ongoing recovery after the individual is released from the correctional facility.(3)Community care provider program definedFor purposes of this subsection, the term community care provider program means a community mental health center or certified community behavioral health clinic that directly provides to an individual, or assists in connecting an individual to the provision of, appropriate community-based treatment, medication management, and other recovery supports, when the individual leaves a correctional facility at the end of a sentence or on parole.(c)Coordination of Federal assistanceEach application submitted for a grant under this part shall include a description of how the funds made available under this part will be coordinated with Federal assistance for behavioral health services currently provided by the Department of Health and Human Services’ Substance Abuse and Mental Health Services Administration.3103.Review of State applications(a)In generalThe Attorney General shall make a grant under section 3101 to carry out the projects described in the application submitted under section 3102 upon determining that—(1)the application is consistent with the requirements of this part; and(2)before the approval of the application, the Attorney General has made an affirmative finding in writing that the proposed project has been reviewed in accordance with this part.(b)ApprovalEach application submitted under section 3102 shall be considered approved, in whole or in part, by the Attorney General not later than 90 days after first received, unless the Attorney General informs the applicant of specific reasons for disapproval.(c)RestrictionGrant funds received under this part shall not be used for land acquisition or construction projects.(d)Disapproval notice and reconsiderationThe Attorney General may not disapprove any application without first affording the applicant reasonable notice and an opportunity for reconsideration.3104.EvaluationEach State that receives a grant under this part shall submit to the Attorney General an evaluation not later than March 1 of each year in such form and containing such information as the Attorney General, in consultation with the Secretary of Health and Human Services, may reasonably require.3105.Authorization of fundingFor purposes of carrying out this part, the Attorney General is authorized to award not more than $10,000,000 of funds appropriated to the Department of Justice for State and local law enforcement activities for each of fiscal years 2020 through 2025..(b)National criminal justice and mental health training and technical assistanceSection 2992(c)(3) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10652(c)(3)) is amended by inserting before the semicolon at the end the following: , which may include interventions designed to enhance access to medication..